In an action to foreclose a mortgage, the defendant Marc Moise appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Adams, J.), entered November 2, 2011, as denied his motion, in effect, for leave to reargue.
*852Ordered that the appeal is dismissed, with costs.
The appeal must be dismissed, as no appeal lies from an order denying leave to reargue (see Neunteufel v Nelnet Loan Servs., Inc., 104 AD3d 657 [2013]; Koufalis v Logreira, 102 AD3d 750 [2013]; Matter of Coregis Ins. Co. v Miceli, 295 AD2d 511 [2002]). Skelos, J.P., Dickerson, Austin and Cohen, JJ., concur.